                                                                                                                                    ?r="
                                                                                                                           a |3 ^          y [
                                                                                                                             Q      ^SC3
                                                                                                                     IN CLERK'S OFFICE
                                                                                                               US DISTRICT COURT E.D.N.Y.

                                                                                                               ★       OCT 0 3 2019               *
^ AO 470 (Rev. 12/03) Order ofTeinporary Detention



                                            United States District                                                                         office
                           EASTERN                                       District of i? FI                           NEW YORK

                                                                                    IN CLERK'S OFFICE
                                                                                US DISTRICT COURT E.D.N.Y.
            UNITED STATES OF AMERICA                                                                [eQFqTEMPORARY detention
                                                                                        0           WO'HEAung pursuant to
                                V.                                                                      BAIL REFORM ACT
                                                                                BROOKLYN OFFICE

        '^Anicl (Defendant
                    apaldo                                                       Case Number:
                                                                                                                    qcR4i-2-



        Upon motion of the                                                                                                       , it is ORDERED that a

detention hearing is set for                    }(3 | ^ I                          at                            'DOaw]
                                                         Dhte                                                           Time


before                                                                      g Is-j-rgc/-^
                                                                         Nar^e ofJudicial Officer

                                                                 BROOKLYN. NEW YORK
                                                                  Location ofJudicial Officer

Pending this hearing, the defendant shall be held in custody by (theUnited States marshal) (
(                                                                                                                     ) and produced for the hearing.
                                             Other Custodial Official




Date:                                                                             s/Vera M. Scanlon, USMJ
                                                                                 Judicial Officer




*Ifnot heldimmediately upon defendant's first appearance, thehearing may becontinued forup to three daysupon motion of theGovernment, or upto
five days upon motion of the defendant. 18 U.S.C. § 3142(0(2).
      A hearing is required whenever theconditions setforth in 18U.S.C. §3142(0 ^ present. Subsection (1)setsforth thegrounds that may beasserted only
by theattorney for the Government; subsection (2)states that a hearing ismandated upon the motion ofthe attorney for theGovernment orupon the judicial
officer's ownmotion ifthere isa serious riskthatthe defendant (a)will flee or(b)will obstruct or attempt to obstructjustice, orthreaten, injure, or intimidate,
or attempt to threaten, injure, or intimidate a prospective witness or juror.
